DETAILED ACTION

Claim Status
Claims 1-12 is/are pending.
Claims 1-12 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-14 of U.S. Patent No. 9,255,191 (HATANAKA ET AL)
 		or
	• claims 1-10 of U.S. Patent No. 9,598,547 (HATANAKA ET AL),
	in view of HATANAKA ET AL (US 2015/0191572).
 	U.S. Patent Nos. 9,255,191 and 9,598,547 claim cured films formed from curable compositions comprising: 

• a component (A) containing a photo-aligning group and a hydroxy group;

• a component (B) comprising a hydrophilic polymer with one or more substituents selected from a hydroxy group, a carboxyl group, an amino group, wherein component (A) and component (B) are present in a mass ratio of 5:95 to 60:40;

• a component (C) comprising a polymer formed by polymerizing a monomer including an N-hydroxymethyl compound or an N-alkoxymethyl (meth)acrylamide compound, in amounts of 10-150 parts by weight based on the total amount of components (A)+(B);

• a component (D) comprising a curing catalyst in amounts of 0.01-10 parts by weight based on the total amount of components (A)+(B).

The cured film forms an orientation material, which in turn is used to as a component in a retardation material.  Feature not explicitly claimed are well known in the art, as illustrated by HATANAKA ET AL ‘572.
	HATANAKA ET AL ‘572 discloses a cured film formed from a curable coating composition comprising:
• a component (A) containing a photo-aligning group and a hydroxy group (e.g., a cinnamic acid-based compound [A3] conforming to Formula (1) as recited in application claim 1);

• a component (B) comprising a hydrophilic polymer with one or more substituents selected from a hydroxy group, a carboxyl group, an amino group (e.g., polyols as recited in application claim 2; cellulose or derivatives thereof as recited in application claim 3; an acrylic polymer as recited in application claims 4-5; etc.) wherein component (A) and component (B) are present in a mass ratio of 5:95 to 60:40; 

• a component (C) comprising a polymer formed by polymerizing a monomer including an N-hydroxymethyl compound or an N-alkoxymethyl (meth)acrylamide compound as recited in application claim 6, in amounts of 10-150 parts by weight based on the total amount of components (A)+(B), wherein said polymer functions as a crosslinking agent;

• a component (D) comprising a curing catalyst in amounts of 0.01-10 parts by weight based on the total amount of components (A)+(B).

The cured film forms an orientation material, which in turn is used to as a component in a retardation material (e.g., for liquid crystal displays, etc.). (entire document, e.g., paragraph 0027-0043, 0048, 0050-0057, 0063, 0065-0069, 0072, 0089, 0092-0096, 0108-0115, 0117, 0129-0136, 0140-0141, 0146-0150, etc.)
 	Regarding claims 1-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known cinnamic acid derivative as disclosed in HATANAKA ET AL ‘572 as component (A) in the curable compositions claimed in U.S. Patent Nos. 9,255,191 and 9,598,547 in order to form cured orientation layers useful in producing retardation materials for LCDs and other electronic displays.
 
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HATANAKA ET AL (US 2015/0191572).
	HATANAKA ET AL ‘572 discloses a cured film formed from a curable coating composition comprising:
• a component (A) containing a photo-aligning group and a hydroxy group (e.g., a cinnamic acid-based compound [A3] conforming to Formula (1) as recited in application claim 1);

• a component (B) comprising a hydrophilic polymer with one or more substituents selected from a hydroxy group, a carboxyl group, an amino group (e.g., polyols as recited in application claim 2; cellulose or derivatives thereof as recited in application claim 3; an acrylic polymer as recited in application claims 4-5; etc.) wherein component (A) and component (B) are present in a mass ratio of 5:95 to 60:40; 

• a component (C) comprising a polymer formed by polymerizing a monomer including an N-hydroxymethyl compound or an N-alkoxymethyl (meth)acrylamide compound as recited in application claim 6, in amounts of 10-150 parts by weight based on the total amount of components (A)+(B), wherein said polymer functions as a crosslinking agent;

• a component (D) comprising a curing catalyst in amounts of 0.01-10 parts by weight based on the total amount of components (A)+(B).

The cured film forms an orientation material, which in turn is used to as a component in a retardation material (e.g., for liquid crystal displays, etc.). (entire document, e.g., paragraph 0027-0043, 0048, 0050-0057, 0063, 0065-0069, 0072, 0089, 0092-0096, 0108-0115, 0117, 0129-0136, 0140-0141, 0146-0150, etc.)
 	Regarding claims 1-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known cinnamic acid derivative as component (A) in the curable compositions of HATANAKA ET AL ‘572 in order to form cured orientation layers useful in producing retardation materials for LCDs and other electronic displays.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	HATANAKA (US 2014/0239240) and HATANAKA (US 2015/0253631) and YAKAWA ET AL (US 2016/0369025) and HATANAKA ET AL (US 2016/0033702) and HATANAKA ET AL (US 2016/0002458) and ITO ET AL (US 2018/0112032) and HATANAKA ET AL (US 9,244,199) and HATANAKA (US 9,405,154) and HATANAKA ET AL (US 9,823,400) and YUKAWA ET AL (US 10,081,693) and ITO ET AL (US 10,570,248) and YUKAWA ET AL (US 10,590,219) and WO 2016/143865 disclose and/or claim curable coating compositions containing cinnamic acid derivatives, other resins, crosslinking agents, and curing catalysts.
 	JP 2012-037868 and PARK ET AL (US 5,998,101) and PARK ET AL (US 6,174,649) and ITO ET AL (US 2017/0242174) and WAKITA ET AL (US 2018/0246381) and ADLEM ET AL (US 2018/0371318) and KITAGAWA ET AL (US 2015/0291751) and KITAGAWA ET AL (US 2015/0232599) and HARDING ET AL (US 2005/0227021) and MARCK ET AL (US 2014/0256742) disclose curable coating compositions containing cinnamic acid or derivatives thereof.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 2, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787